DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species found in embodiment 1 and embodiment 2. The species are independent or distinct because 
Species 1: Embodiment 1, Figure 1 discloses a package comprising a chip and four capacitors, two bump connectors connecting the package to power and ground contacts of a first wiring substrate PB1. The first wiring substrate has a capacitor and a VRM disposed beside the package and connected to power/ground lines. One of a power supply potential and a ground potential is to be supplied to the first conductive patter, and wherein another one of the power supply potential and the ground potential is to be supplied to the second conductive pattern. Where T/2≤W<D×2 and D×2<S≤D×5   (1)
Species 2: Embodiment 2, Figure 29 discloses a package with a plurality of chips on an interposer disposed on a second wiring substrate having a different wiring scheme from that of species 1. The second wiring substrate does not have a capacitor as in species 1. The second wiring substrate is disposed on a first wiring substrate via a different ball configuration. The first wiring substrate PB3 has a different wiring scheme from the first wiring substrate PB1 of embodiment 1. One of a power supply potential and a ground potential is to be supplied to each of the first conductive patter and the fourth conductive pattern, and wherein another one of the power supply potential and 
Species 1: Embodiment 1, Figure 1
Species 2: Embodiment 2, Figure 29
[0045] As shown in FIGS. 1 and 2, the electronic device DS of the present embodiment includes a wiring substrate (mounting substrate) PBI, a semiconductor package (semiconductor device) PKG, a capacitor C1, and a voltage regulator module (Voltage Regulator Module) 1 mounted on the wiring substrate PB1. Further other electronic components (not shown) may be mounted on the interconnect substrate PB1. In FIG. 1, a plurality of capacitors C1 (three in this case) are mounted on the wiring substrate PBI, but the number of capacitors C1 mounted on the wiring substrate PB1 can be changed. As the capacitor C1, for example, a chip capacitor can be used. The capacitor C1 is a two-terminal capacitor, but may also be a three-terminal capacitor.
[0183] As shown in FIG. 29, the electronic device DS2 according to the Embodiment 2 has a wiring substrate (mounting substrate) PB3, a semiconductor device (semiconductor package) PKG2, a capacitor C3, and a VRM 11 mounted on the wiring substrate PB3. Further other electronic components (not shown) may be mounted on the interconnect substrate PB3.
	

[0184] The semiconductor device PKG 2 includes a wiring substrate PB4, an interposer (relay substrate, silicon interposer) SP mounted on. the wiring substrate PB4, a plurality of semiconductor chips CP1 mounted on the interposer SP in a stacked manner, and a plurality of semiconductor chips CP2 mounted on the interposer SP in a separated manner from the plurality of semiconductor chips CP1. A plurality of semiconductor chip CP1 and a plurality of semiconductor chip CP2 are arranged side by side with each other on the interposer SP.

[0047] In the electronic device DS, since semiconductor device PKG including the semiconductor chip CP is mounted on the interconnect substrate PB1, the electronic device DS includes the semiconductor chip CP. For this reason, electronic 


[0187] The semiconductor chip CP1a, CP2a is electrically connected to the wiring of the wiring substrate PB4 via a plurality of bump electrodes BP2 interposed between the semiconductor chip CP1a, CP2a and the interposer SP, a plurality of through vias provided in the interposer SP, and a plurality of solder balls BL2 interposed between the interposer SP and the wiring substrate PB4.

[0188] A plurality of solder balls BL1 arranged on the lower surface of the wiring substrate PB4 constituting 







[0197] Further, in the present embodiment, when the power consumption of the semiconductor chip CP1 is suddenly changed, the power supply capacitor formed in the semiconductor chip CP2 can function as a decoupling capacitor. Also, when the power consumption of the semiconductor chip CP2 is suddenly changed, the power supply capacitor formed in the semiconductor chip CP can function as a decoupling capacitor. Therefore, it is not 


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816